Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered January 5, 1996, convicting defendant, after a jury trial, of robbery in the second degree and assault in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 6 to 12 years and 3½ to 7 years, respectively, unanimously affirmed.
Defendant’s conviction was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations (see, People v Gaimari, 176 NY 84, 94).
Concur — Sullivan, J. P., Wallach, Rubin, Williams and Tom, JJ.